Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6-8, 10-14, 16-18, 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Samain (8,840,186).
Regarding claim 1, Samain discloses a vehicle seat having an adaptable lateral support 3, the vehicle seat comprising: a seat frame 1 on which a seat cushion and/or a backrest cushion and at least one actuator 20 are retained, wherein the seat cushion and/or the backrest cushion has at least one laterally arranged, resiliently deformable side wall cushion 3 for the lateral support of a person sitting on the vehicle seat and the actuator is operationally connected to the side wall cushion and is configured to apply a deformation force to the side wall cushion for the resilient deformation thereof; and a cable element 10a, 10b, 12a, 12b  which connects the side wall cushion to the actuator in a force-transmitting manner so that the actuator introduces the deformation force by tensioning the cable element directly from the cable element into the side wall cushion to deform the side wall cushion to change the lateral support.
Regarding claim 2, Samain discloses a deformation state of the side wall cushion, brought about as a result of the deformation force applied by the actuator to the side wall cushion, corresponds to a state of higher lateral support of the side wall cushion compared with the lateral support of the side wall cushion in the force-free initial form uninfluenced by the actuator (col. 9, lines 37-43 discloses the side members being altered by applying tension to cable).
Regarding claim 4, Samain discloses a plurality of side wall cushions are connected via separate cable elements 10a, 10b in a force transmitting manner to the at least one actuator.
Regarding claim 6, Samain discloses the cable element 10a is fixed at one end to the seat frame (col. 9, lines 13-15).
Regarding claim 7, Samain discloses the cable element 10a , 10b forms a continuous, closed cable loop from and back to the actuator (see figure 1).
Regarding claim 8, Samain discloses the cable element extends through the side wall cushion (see figure 2a).
Regarding claim 10, Samain discloses the actuator is a piezo actuator, a shape-memory alloy actuator or an electromotive actuator 21.
Regarding claim 11, Samain discloses a vehicle seat having an adaptable lateral support, the vehicle seat comprising: a seat frame 1; a cushion retained on the seat frame, wherein the cushion has at least one laterally arranged, resiliently deformable side wall 3 cushion for the lateral support of a person sitting on the vehicle seat; an actuator 20 operationally connected to the side wall cushion and configured to apply a deformation force to the side wall cushion for the resilient deformation thereof; and a cable element 10a, 10b which connects the side wall cushion to the actuator in a force-transmitting manner so that the actuator introduces the deformation force by tensioning the cable element directly from the cable element into the side wall cushion to deform the side wall cushion to change the lateral support.
Regarding claim 12, Samain discloses a method for adapting a lateral support of a vehicle seat, the method comprising: applying a deformation force to deform a side wall cushion using an actuator 20 to at least one resiliently deformable 3, laterally arranged side wall cushion of a seat cushion which is retained on a seat frame 1 and/or a backrest cushion which is retained on the seat frame for the lateral support of a person sitting on the vehicle seat; and tensioning a cable element 10a, 10b with the actuator in order to deform the side wall cushion in order to change the lateral support to introduce the deformation force by the actuator directly from the cable element into the side wall cushion via a cable element which connects the side wall cushion in a force-transmitting manner to the actuator.
Regarding claim 13, Samain discloses a deformation state of the side wall cushion, brought about as a result of the deformation force applied by the actuator to the side wall cushion, corresponds to a state of higher lateral support of the side wall cushion compared with the lateral support of the side wall cushion in the force-free initial form uninfluenced by the actuator (col. 9, lines 37-43 discloses the side members being altered by applying tension to cable).
Regarding claim 14, Samain discloses a plurality of side wall cushions are connected by use of a single cable element or via separate cable elements 10, 10b in a force-transmitting manner to the at least one actuator.
Regarding claim 16, the claim is rejected as set forth in claim 6 above. 
Regarding claim 17, the claim is rejected as set forth in claim 7 above.
Regarding claim 18, the claim is rejected as set forth in claim 8 above.
Regarding claim 20, the claim is rejected as set forth in claim 10 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samain in view of Barbat et al. (10,059,234).
Regarding claim 3, Barbat et al. disclose a plurality of side wall cushions are connected by use of a single cable element 40 in a force-transmitting manner to the at least one actuator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Barbat et al. to use a single cable in the invention Samain because it is simple, efficient and cost effective. 
Regarding claims 5 and 15, Barbat et al. disclose the cable element 40 is redirected between the actuator and the side wall cushion with at least one redirection device 66 which is retained on the seat frame.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Barbat et al. and use a redirection device in the invention of Samain because it is simple, cost effective way to prevent the cable from being damaged.
Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samain in view of Poniatowski (7,766,425).
Regarding claims 9 and 19, Poniatowski discloses the side wall cushion has a hard inner wall core 98 which is at least partially surrounded by a softer outer cushion material 42, wherein the cable 72 element is coupled to the hard inner wall core in order to introduce the deformation force directly into the hard wall core.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Poniatowski and use the hard inner core in the invention of Samain in order to prevent the bolster from being damaged. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636